DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 1/8/2021.
	Claims 1-5, 8-11, 21-31 are pending.
	Claims 6, 7, 12-20 are cancelled.  

Allowable Subject Matter
Claims 1-4 are allowed.
Claim(s) 5, 8-11, 21-31 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(1) and 112(2) set forth in this Office Action and as described in detail below.  Therefore upon claims 5, 8-11, 21-31           being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.
The closest prior art of record is US 2012/0248210 to Warren, US 2010/0101854 to Wallaert, US 2005/0219209 to Fleck, and US 2860212 to Stearn. Warren teaches a thermostat assembly comprising, a thermostat, an interface (par. 71), an internal circuit board (par. 37, Fig. 15), a push-contact mechanical system with two contact buttons (par. 108, 706, Fig. 7), a trigger plate (104, Fig. 7).  Wallaert teaches a front plate 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 5 recites “a mechanical assembly”
Claim 21 recites, a “toggle” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

	
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure 
Claim 5 – a mechanical assembly for modulating a temperature within an environment.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 5, 8-11, 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the limitation “a mechanical assembly for modulating a temperature within an environment.”  The office is unable to locate the “mechanical assembly” limitation in the application as filed.
Claim 21 recites “a toggle configured for facilitating movement of the housing.” The office is unable to locate the “toggle” limitation in the application as filed.
 Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-11, 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5
Line 4 recites “a portable, wireless thermostat”.  It is not clear if this is the same as “a portable wireless thermostat” recited in line 2.
	Line 4 recites, “a mechanical assembly for modulating a temperature within an environment.”  The office is unable to locate a “mechanical assembly” in the specification, thus the metes and bounds of this limitation cannot be determined.
Line 4 recites, “a mechanical assembly for modulating a temperature within an environment.”  Lines 26-28 recite that a CPU issues commands to modulate the temperature within the environment.  It is not clear if two different components are performing the same function. 
Line 5 recites “the thermostat assembly”.  It is not clear if this is the same as “a portable wireless thermostat” recited in lines 2 and 4.
Line 16 recites “a temperature modulation signal”.  Line 26 recites “a temperature modulation signal”. It is not clear if these are the same signal, or two different signals.
Line 39-40 recite “a mechanical temperature modulation assembly”.  It is not clear if this is supposed to be the same as the “mechanical assembly” of line 4.
Claim 21
The claim recites “a toggle configured for facilitating movement of the housing.” The office is unable to locate the term “toggle” in the application as filed, thus the metes and bounds of this limitation are indefinite.
Claim 22

Claim 23 
There is a lack of antecedent basis for “the backplate portion”. 
Claim 24
There is a lack of antecedent basis for “the back surface portion”.
Claim 25
The claim recites, “movement of the housing . . . . brings one or more of the first and second activation contacts into communication with the one or more of the first and second trigger contacts . . .”  This is indefinite, because it can be interpreted such that movement will cause both of the activation contacts to move into contact with both of the trigger contacts.  Under this interpretation, it is not clear how this is compatible with the limitations of parent claim 21, where movement in one direction or the other determines whether the set point is raised or lowered.    
Claim 26
There is a lack of antecedent basis for “each end portion”. 
Claim 27
There is a lack of antecedent basis for “each end portion”.
Claim 28 
There is a lack of antecedent basis “the first and second connection portions”. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763